EXHIBIT AGREEMENT OF RESIGNATION, APPOINTMENT AND ACCEPTANCE AGREEMENT OF RESIGNATION, APPOINTMENT AND ACCEPTANCE (the "Instrument") dated as of August 7, 2008, among Ministry Partners Investment Corporation, a corporation duly organized and existing under the laws of the State of California, having its principal office at 955 West Imperial Highway, Brea, California 92821 (the "Company"), King Trust Company, N.A., a trust company duly organized and existing under the laws of the United States of America, having its principal corporate trust office at 8050 Spring Arbor Road, Spring Arbor, Michigan 49283 (the "Resigning Trustee"), and U.S. Bank National Association, duly organized and existing under the laws of the United States of America having a corporate trust office at 633 West Fifth Street, 24th Floor, Los Angeles, California 90071, Attention: Corporate Trust Services (the "Successor Trustee"). RECITALS There are presently issued and outstanding $35,541,426.29 of the Company's Alpha Class Notes (the "Securities"), under the Alpha Class Notes Loan And Trust Agreement dated as of April 20, 2005, as supplemented by a Supplemental Agreement Without Consent of Holders to Loan and Trust Agreement dated June 22, 2007, (the "Indenture") between the Company, the Resigning Trustee, and the holders of the Securities (the "Holders"). The Resigning Trustee and the Company have agreed to the Resigning Trustee's resignation as Trustee under the Indenture; the Company wishes to appoint the Successor Trustee to succeed the Resigning Trustee as Trustee under the Indenture; and the Successor Trustee wishes to accept appointment as Trustee under the Indenture. NOW THEREFORE, the Company, the Resigning Trustee and the Successor Trustee agree as follows: ARTICLE ONE THE RESIGNING TRUSTEE Section 1.01. Pursuant to Section 7.01(b) of the Indenture, the Resigning Trustee hereby gives notice to the Company of its resignation as Trustee, effective as of the date of the due appointment of the Successor Trustee by a Majority in Interest of the Holders as required by Section 7.01(b) of the Indenture (the "Resignation Date"), and the Company hereby waives any additional requirement as to notice under the Indenture. Section 1.02. The Resigning Trustee hereby represents and warrants to the Successor Trustee (without having conducted any investigation or inquiry) that as of the date hereof: (a)To the best knowledge of the trust officers of the Resigning Trustee (its "Responsible Officers"), no "Event of Default" (as defined in the Indenture) and no event which, after notice or lapse of time or both, would become an Event of Default, has occurred and is continuing under the Indenture; (b)No covenant or condition contained in the Indenture has been waived by the Resigning Trustee or, to the best knowledge of the Responsible Officers, by the Holders of the percentage in aggregate principal amount of the Securities required by the Indenture to effect any such waiver; and (c)To the best knowledge of the Responsible Officers of the Resigning Trustee, there is no action, suit, or proceeding pending or threatened against the Resigning Trustee before any court or government authority arising out of any action or omission by the Resigning Trustee as Trustee under the Indenture to which the Trustee has been named as a party. Section 1.03. Promptly after the Resignation Date, the Resigning Trustee will furnish to the Successor Trustee originals of all documents relating to the trust created by the Indenture in its possession and all recorded information in its possession relating to the administration and status thereof, provided that the Resigning Trustee may retain copies thereof and provided further that the Successor Trustee will make available to the Resigning Trustee as promptly as practicable following the request of the Resigning Trustee any such original documents which the Resigning Trustee may need to defend against any action, suit, or proceeding instituted or threatened against the Resigning Trustee and Trustee under the Indenture or which the Resigning Trustee may need for any other proper purposes. Section 1.04. Effective as of the Resignation Date, the Resigning Trustee hereby assigns, transfers, and delivers to the Successor Trustee as is and without recourse all right, title, and interest of the Resigning Trustee in and to the trusts under the Indenture and all the rights, powers, and duties of the Trustee under the Indenture. The Resigning Trustee shall execute and deliver such further instruments as the Successor Trustee may reasonably require so as to more fully and certainly vest and confirm in the Successor Trustee all the rights, trusts, and powers hereby assigned, transferred, and delivered to the Successor Trustee, all at the expense of the Company. ARTICLE TWO THE COMPANY Section 2.01. The Company represents and warrants that the Officers' Certificates and Opinion of Counsel have been prepared in accordance with the requirements of Sections 3.11 and 3.12 of the Indenture. (a)Annexed hereto as Exhibit A is a Certificate wherein the Secretary or Assistant Secretary of the Company attests to the execution of this Instrument by the Company and certifies that the Board of Directors or a duly authorized Committee thereof has approved of and authorized (and such approval and authorization is in full force and effect on the date hereof) certain officers of the Company to (a) accept the Resigning Trustee's resignation as Trustee under the Indenture; (b) appoint the Successor Trustee as Trustee under the Indenture; and (c) execute and deliver such agreements and other instruments as may be necessary or desirable to effectuate the succession of the Successor Trustee as Trustee under the Indenture. (b)Annexed hereto as Exhibit B is an Officers' Certificate stating that, in the opinion of the signers, all conditions precedent, if any, provided for in the Indenture relating to the resignation by Resigning Trustee and the appointment of and acceptance by Successor Trustee have been complied with other than the due appointment of the Successor Trustee by a Majority in Interest of the Holders as required by Section 7.01(b) of the Indenture; and (c)Annexed here to as Exhibit C is an Opinion of Counsel stating that, in the opinion of such counsel, all such conditions precedent have been complied with other than the due appointment of the Successor Trustee by a Majority in Interest of the Holders as required by Section 7.01(b) of the Indenture. Section 2.02. The Company hereby accepts the resignation of the Resigning Trustee and appoints the Successor Trustee as Trustee under the Indenture and confirms to and vests in the Successor Trustee all rights, powers, trusts and duties of the Trustee under the Indenture. The Company shall execute and deliver such further instruments and shall do such other things as the Successor Trustee may reasonably require so as to more fully and certainly vest and confirm in the Successor Trustee all the rights, powers, trusts and duties hereby assigned, transferred, delivered, and confirmed to the Successor Trustee. 2 Section 2.03. Promptly after the execution and delivery of this Instrument, the Company shall submit, substantially in the form annexed hereto marked Exhibit D, the appointment and substitution of the Successor Trustee under the Indenture to the Holders for their approval by a Majority in Interest of the Holders as required under Section 7.01(b) of the Indenture.Within one Business Day after receipt of such approval, the Company shall deliver to the Resigning Trustee and the Successor Trustee (a) an Officers' Certificate stating (i) the date upon which the appointment and substitution of the Successor Trustee under the Indenture has been duly approved by a Majority in Interest of the Holders, (ii) that such date shall be deemed the "Resignation Date" under this Instrument, and (iii) that, in the opinion of the signers, all conditions precedent, if any, provided for in the Indenture relating to the due appointment of the Successor Trustee by a Majority in Interest of the Holders have been complied with as of such Resignation Date; and (b) an Opinion of Counsel stating that, in the opinion of such counsel, all such conditions precedent have been complied with as of such Resignation Date. The Officer's Certificate and Opinion of Counsel shall be prepared in accordance with the requirements of Sections 3.11 and 3.12 of the Indenture. Section 2.04. Within five Business Days after the Resignation Date, the Company shall cause notice of the resignation of the Resigning Trustee and the due appointment of the Successor Trustee by a Majority in Interest of the Holders to be mailed by first-class mail, postage prepaid, to the Holders. Each notice shall include the name of the Successor Trustee and the address of the Successor Trustee. For the purposes of this Agreement, "Business Day" means any day except a Saturday or Sunday or a day which is a federal or state designated legal holiday. Section 2.05. The Company hereby represents and warrants to the Successor Trustee and the Resigning Trustee that: (a)It is a duly incorporated and existing corporation in good standing under the laws of the State of California and has full power to execute and deliver this Instrument; (b)This Instrument has been duly and validly authorized, executed, and delivered by the Company and constitutes a legal, valid, and binding obligation of the Company; (c)The Securities have been duly registered under the Securities Act of 1933, as amended, and such registration has become effective; the Indenture complies with the Trust Indenture Act of 1939, as amended, and has been duly qualified thereunder and is a legal, valid, and binding obligation of the Company; (d)The Company has performed or fulfilled each covenant, agreement, and condition on its part to be performed or fulfilled under the Indenture; (e)No event has occurred which is, or upon notice or passage of time, or both, would become, an Event of Default under the Indenture; (f)The Company currently serves, and since the date of the Indenture has served, as the exclusive paying agent and registrar for the Securities; and (g)The Company will continue to perform the obligations undertaken by it under the Indenture. 3 ARTICLE THREE THE SUCCESSOR TRUSTEE Section 3.01. The Successor Trustee hereby represents and warrants to the Resigning Trustee and to the Company that the Successor Trustee is qualified and eligible under Article III of the Indenture and under the provisions of Section 310 of the Trust Indenture Act of 1939, as amended, to act as Trustee under the Indenture. Section 3.02. Effective as of the Resignation Date, the Successor Trustee hereby accepts its appointment as Trustee under the Indenture and shall hereby be vested with all the authority, rights, powers, trusts, immunities, duties, and obligations of the Trustee under the Indenture and shall undertake any transfers, assignments, deliveries, recordings, continuations, filings, and other steps necessary to effectuate its appointment and duties as Trustee, all as contemplated by Section Section 3.03. Pursuant to Section 11.02 of the Indenture, any request, demand, authorization, direction, notice, consent, waiver or Act of Holders or other document provided or permitted by the Indenture to be made upon, given or furnished to, given, delivered or filed with the Trustee by any Holder or by the Company shall be given in writing to the Successor Trustee at 633 West Fifth Street, 24th Floor, Los Angeles, California 90071, Attention: Corporate Trust Services. ARTICLE FOUR MISCELLANEOUS Section 4.01. Except as otherwise expressly provided or unless the context otherwise requires, all terms used herein which are defined in the Indenture shall have the meanings assigned to them in the Indenture. Unless otherwise expressly stated, each reference to a section or paragraph shall refer to the corresponding section or paragraph of this Agreement. Section 4.02. This Instrument shall be binding and effective as of the date first above written upon the execution and delivery hereof by each of the parties hereto.
